Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 1 of 11 PageID 2104




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 RYAN DALE ESTES,

              Plaintiff,

 v.                                                   Case No. 2:20-cv-225-JLB-NPM

 COMMISSIONER OF SOCIAL SECURITY,

              Defendant.
                                        /

                                       ORDER

       Plaintiff Ryan Estes appeals the Commissioner of Social Security’s

 (“Commissioner”) final decision denying his claim for disability insurance benefits.

 (Doc. 1.) The Magistrate Judge issued a Report and Recommendation,

 recommending that the Court affirm the Commissioner’s decision. (Doc. 29.) Upon

 review of the record, the Report and Recommendation, and Mr. Estes’s timely

 objections (Doc. 31), the Court affirms the Commissioner’s decision.

                              STANDARD OF REVIEW

       A district judge may accept, reject, or modify a magistrate judge’s report and

 recommendation. 28 U.S.C. § 636(b)(1). When a party makes a timely and specific

 objection to a report and recommendation, the district judge “shall make a de novo

 determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.” Id. Legal conclusions are reviewed

 de novo even without an objection. See Cooper-Houston v. Southern Ry. Co., 37

 F.3d 603, 604 (11th Cir. 1994).
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 2 of 11 PageID 2105




       In this Social Security appeal, the Court must determine whether the

 administrative law judge’s (“ALJ”) decision is “supported by substantial evidence

 and based on proper legal standards.” Winschel v. Comm’r of Soc. Sec., 631 F.3d

 1176, 1178 (11th Cir. 2011) (citation omitted). “Substantial evidence is more than a

 scintilla and is such relevant evidence as a reasonable person would accept as

 adequate to support a conclusion.” Id. The Court may not decide the facts anew,

 reweigh evidence, or substitute its judgment for the ALJ’s. Id. Even where the

 Court finds that the evidence more likely supports a different conclusion, the ALJ’s

 decision must be affirmed if it is supported by substantial evidence.

 See Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

                                    DISCUSSION

       Mr. Estes raises two objections to the Magistrate Judge’s Report and

 Recommendation. He first contends that the ALJ failed to ensure that he

 knowingly waived his right to representation at the hearing before the ALJ and

 that he was prejudiced by the lack of representation. Mr. Estes next contends that

 the ALJ failed to adequately consider and develop the record concerning his

 physical impairments, specifically a left knee injury and urinary incontinence.

 However, as the Magistrate Judge correctly determined, the record demonstrates

 that Mr. Estes knowingly waived his right to representation, he did not suffer any

 prejudice by his lack of representation, the record was sufficiently developed, and

 the ALJ’s determination as to Mr. Estes’s physical impairments was supported by

 substantial evidence. Both objections are therefore overruled.




                                           2
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 3 of 11 PageID 2106




 Objection 1: The ALJ improperly failed to ensure that Mr. Estes knowingly
 waived his right to representation at the ALJ hearing.

       In support of his first objection, Mr. Estes asserts that the Magistrate Judge

 improperly concluded that Mr. Estes’s representation during the Appeals Council

 proceeding and this appeal indicates that he was aware of his right to

 representation at the ALJ hearing. (Doc. 31 at 1–2.) Mr. Estes further contends

 that, despite the ALJ being aware of his mental conditions, the ALJ did not inform

 Mr. Estes that free representation and fee-based options were available. (Id. at 2–

 4). However, Mr. Estes’s first objection is unpersuasive. As the Magistrate Judge

 correctly determined, and even without consideration of Mr. Estes’s subsequent

 representation, the ALJ properly ensured that Mr. Estes knowingly waived his

 right to representation. Even if not, Mr. Estes has not shown that he was

 prejudiced by the lack of representation.1

       Following the initial denial and denial upon reconsideration of his application

 for disability insurance benefits, Mr. Estes requested a hearing before an ALJ.

 (Doc. 17-2 at 108; Doc. 17-4 at 2–25; Doc. 17-5 at 14–15.) He appeared at the

 hearing without representation and signed a “Waiver of Representation” form. (Doc.



       1 “[A] Social Security claimant has a statutory right, which may be waived, to
 be represented by counsel at a hearing before an ALJ.” Reynolds v. Soc. Sec.
 Admin., 679 F. App’x 826, 827 (11th Cir. 2017) (quotation omitted). “The
 Commissioner has a duty to notify a claimant in writing about ‘the options for
 obtaining’ a lawyer, including ‘the availability to qualifying claimants of legal
 service organizations which provide legal services free of charge.’” Id. (quoting 42
 U.S.C. § 406(c)). “If a claimant is not informed adequately of her right–either in a
 prehearing notice or at the hearing–a claimant cannot knowingly and intelligently
 waive her statutory right to counsel.” Id. at 827–28 (internal quotation marks,
 citation, and brackets omitted) (emphasis added).


                                              3
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 4 of 11 PageID 2107




 17-3 at 115–17; Doc. 17-5 at 59.) The following exchange occurred at the beginning

 of the hearing:

           ALJ: . . . Did you read your right to representation the guard
           handed you those rights? How are you feeling, do you want a one-
           time continuance to try to get representation[?] That means that
           we come back again in either 30 to 60 days, or longer if you want
           to take longer to try to get a representative.

           Mr. Estes: No, ma’am, I can’t afford anything and then when – if
           I ever do get the disability, I need to pay bills with it and I
           can’t afford one dollar.

           ALJ: Okay, now there is legal aid that will sometimes –

           Mr. Estes: I’m okay. I’ll just have faith in the system.

           ALJ: Okay. Okay, so you want to go forward today without –

           Mr. Estes: Yes, ma’am.

           ALJ: – representation? All right, so Ms. Cindy is going to give
           you some paperwork and a pen. So, Ms. Cindy, we’re going to sign
           the 827, which is the authorization form and then the waiver of
           representation.

           Vocational Expert: Yes. He signed the release forms already.

 (Doc. 17-3 at 116–17.) The ALJ thus explained that the hearing could be continued

 to allow Mr. Estes to obtain representation and ensured that he wanted to proceed

 without representation. In direct response to Mr. Estes’s concerns about the cost of

 representation, the ALJ mentioned the possibility of legal aid, but Mr. Estes

 maintained that he wanted to proceed without representation. By signing the

 waiver of representation form, Mr. Estes further acknowledged:

           I have been advised both in writing and orally, and understand
           that I have a right to be represented in this hearing by an
           Attorney or other capable and qualified person of my choice.



                                           4
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 5 of 11 PageID 2108




           I have considered this matter, and have decided of my own free
           choice to voluntarily waive my right to such representation, and
           wish to proceed without a representative. I do not waive my right
           to legal representation in other hearings or appeals. . . .

 (Doc. 17-5 at 59).

       Similarly, Mr. Estes was sent several written notices at various stages of the

 administrative proceeding advising him of his right to be represented. (Doc. 17-5 at

 3, 9, 17, 37.) Prior to the hearing, he received a document titled “Your Right to

 Representation,” which provided information about representation and contact

 information for an organization that could assist him in obtaining representation

 and organizations that provide free legal services. (Doc. 17-5 at 20–25, 42–43; Doc.

 17-3 at 118.) And in his request for a hearing he acknowledged that he

 “understand[s] [he has] a right to be represented and that if [he] need[s]

 representation, the Social Security Office or hearing office can give [him] a list of

 legal referral and service organizations to assist [him] in locating a representative.”

 (Doc. 17-5 at 14–15.)

       Mr. Estes does not identify any stage in the proceedings at which he was

 confused as to his right to representation or his waiver of that right.2 And he cites


       2 Mr. Estes’s suggestion that, due simply to his mental impairments, he
 lacked the capacity to understand his right to representation or was unable to
 “adequately represent himself” is unpersuasive. (Doc. 31 at 5); cf. Moore v.
 Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005) (“[T]he mere existence of these
 impairments does not reveal the extent to which they limit [the claimant’s] ability
 to work or undermine the ALJ’s determination in that regard.”). Indeed, during
 the hearing Mr. Estes was coherent, answered the ALJ’s questions, and followed
 instructions to submit additional documentation. This supports a finding that he
 knowingly waived his right to representation. See, e.g., Hedges v. Comm’r of Soc.



                                            5
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 6 of 11 PageID 2109




 no authority in support of the proposition that the ALJ’s purported failure to fully

 inform him of the availability of free representation or fee-based arrangements

 renders his waiver invalid. In summary, the record demonstrates that he

 knowingly waived his right to representation at the hearing. See Coven v. Comm’r

 of Soc. Sec., 384 F. App’x 949, 950–51 (11th Cir. 2010) (finding waiver valid where

 claimant received three notices advising her of the right, was reminded by the ALJ

 that she could obtain representation, and executed a written waiver during the

 hearing).

       Even if Mr. Estes’s waiver was somehow deficient, the ALJ nevertheless

 fulfilled her duty to develop a full and fair record. See Brown v. Shalala, 44 F.3d

 931, 934 (11th Cir. 1995) (imposing a “special” duty to develop full and fair record

 where right to representation has not been waived).3 For example, the ALJ left the

 record open to allow the inclusion of any missing medical records, statements, a

 power of attorney, and letters in support of the application. (Doc. 17-3 at 119–20,




 Sec., No. 2:19-cv-833-FtM-MAP, 2021 WL 1186836, at *11 n.8 (M.D. Fla. Mar. 30,
 2021). And Mr. Estes cites no authority in support of the proposition that the ALJ
 was required to state on the record a determination that Mr. Estes was “capable of
 making an informed choice to waive the right to representation.” (Doc. 31 at 2.)
        3 As the Eleventh Circuit instructs, “[t]his special duty requires, essentially, a

 record which shows that the claimant was not prejudiced by lack of counsel, but not
 that the presence of counsel would necessarily have resulted in any specific benefits
 in the handling of the case before the ALJ.” Coven, 384 F. App’x at 951 (internal
 quotation marks and citation omitted); see also Kelley v. Heckler, 761 F.2d 1538,
 1540 n.2 (11th Cir. 1985) (requiring “a more specific showing of prejudice”).
 Notably, despite the ALJ’s duty to develop a full and fair record, it is the claimant
 who bears the burden to establish that he is disabled and, “consequently, he is
 responsible for producing evidence in support of his claim.” Ellison v. Barnhart, 355
 F.3d 1272, 1276 (11th Cir. 2003) (citations omitted).


                                            6
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 7 of 11 PageID 2110




 125, 133, 142–44, 153–54; Doc. 17-2 at 89–91; Doc. 17-16 at 74–79; Doc. 17-7 at 18–

 27; Doc. 17-8 at 2–12.) Mr. Estes does not identify any relevant medical evidence

 missing from the record. And the ALJ inquired into, among other things, how Mr.

 Estes’s symptoms affected him. (Doc. 17-3 at 128–31, 134–42); see Graham v. Apfel,

 129 F.3d 1420, 1423 (11th Cir. 1997) (finding no prejudice based in part on ALJ’s

 questioning of claimant).

       Moreover, although Mr. Estes asserts that he was prejudiced because no

 consultative examination was performed to determine whether his knee impairment

 affected his ability to work and there was no “development of [his] urinary

 problems,” (Doc. 31 at 6), the ALJ was not required to order a consultative

 examination because “the record contain[ed] sufficient evidence for [the ALJ] to

 make an informed decision.” Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253,

 1269 (11th Cir. 2007) (citation omitted). Indeed, the record included hundreds of

 pages of treatment records from Veterans Affairs and hospitalization records. In

 any event, a “claimant cannot show prejudice by speculating that [he] would have

 benefited from a more comprehensive hearing.” McCabe v. Comm’r of Soc. Sec., 661

 F. App’x 596, 599 (11th Cir. 2016) (citation omitted).4


       4 Mr. Estes does not specify how he was prejudiced by his failure to ask
 questions of the vocational expert or his lack of understanding as to his date last
 insured or his ability to modify his alleged onset date. (Doc. 31 at 3–5.) For
 example, he does not propose any questions that should have been asked of the
 vocational expert, and although he asserts that “[a] qualified representative would
 have been aware of the significance of the [date last insured] and could have
 advised [Mr. Estes] not to rely on developments after that date,” he does not explain
 how such reliance adversely affected him. (Id. at 4.) And unlike in Brown, 44 F.3d
 931, here, the ALJ did not fail to obtain current medical records, and there are no



                                            7
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 8 of 11 PageID 2111




       In short, even if Mr. Estes’s waiver of his right to representation was

  defective, he has not shown that the ALJ failed to fully develop the record or that

  he otherwise suffered prejudice. Accordingly, Mr. Estes’s first objection is

  overruled.

 Objection 2: The ALJ failed to adequately consider and develop the record
 concerning Mr. Estes’s physical impairments.

       In support of his second objection, Mr. Estes raises contentions relating to

 purported limitations caused by a left knee injury and his urinary incontinence.

 (Doc. 31 at 7–10.) Mr. Estes’s second objection is also unpersuasive.

       Mr. Estes first contends that the Magistrate Judge improperly discounted as

 “not relevant to the period in question” treatment notes from 2006 or 2007 following

 an injury to his left knee that preceded the 2014 alleged onset date. (Id. at 7.) Mr.

 Estes reasons that the records were relevant because although the injury occurred

 in 2006 or 2007, the resulting medical condition could still require treatment and

 affect his ability to work between the alleged onset date and the date last insured.

 (Id.) He also argues that, given these medical records, the ALJ should have ordered

 a consultative examination. (Id.)

       However, as Mr. Estes acknowledges, a prior examination was performed,

 during which he stated that his left knee was unstable, swells, and dislocates in

 certain positions. (Id.; Doc. 17-11 at 21.) That record, which was presented to the

 ALJ, further noted that, despite a 2008 ACL tear in Mr. Estes’s left knee, the



 gaps in medical records. Rather, as noted, the ALJ left the record open to obtain
 additional documentation.


                                           8
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 9 of 11 PageID 2112




 diagnosed conditions did not “impact his . . . ability to perform any type of

 occupational task (such as standing, walking, lifting, sitting, etc.).” (Doc. 17-11 at

 29.)

        As noted, the ALJ did not err in failing to order a consultative examination,

 and the record was sufficiently developed to allow the ALJ to make an informed

 decision. (See Doc. 17-10 at 52; Doc. 17-11 at 21, 29–30.) Furthermore, substantial

 evidence supported the ALJ’s decision not to include the left knee impairment in the

 residual functional capacity (“RFC”) and hypotheticals posed to the vocational

 expert.5 Put simply, the record did not contain medical evidence reflecting

 functional impairments caused by Mr. Estes’s left knee impairment, and the ALJ

 need not include unsupported findings or impairments without functional

 limitations in either the RFC or hypotheticals. See Crawford v. Comm’r of Soc. Sec.,

 363 F.3d 1155, 1161 (11th Cir. 2004); see also Ingram, 496 F.3d at 1270.

        Mr. Estes next contends that the ALJ “failed to consider [his] urinary

 incontinence, which would necessitate many breaks during the workday,” erred in

 finding urinary continence medically determinable but non-severe, and erred in

 failing to include related limitations in the RFC and hypotheticals. (Doc. 31 at 9.)




        5An individual’s RFC is his ability to do physical and mental work activities
 on a sustained basis despite limitations caused by impairments. See Delker v.
 Comm’r of Soc. Sec., 658 F. Supp. 2d 1340, 1364 (M.D. Fla. 2009). In formulating
 the RFC, the ALJ must consider all impairments that may cause functional
 limitations. Id.; 20 C.F.R. §§ 416.945(a)(1), (3); 20 C.F.R. §§ 404.1545(a), 416.945(a)
 (requiring consideration of “all the relevant evidence in [a] case record”).


                                            9
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 10 of 11 PageID 2113




       As an initial matter, because the ALJ characterized other impairments as

 severe, any error in deeming Mr. Estes’s urinary incontinence non-severe was

 harmless. See Ball v. Comm’r of Soc. Sec. Admin., 714 F. App’x 991, 993 (11th Cir.

 2018). Additionally, contrary to Mr. Estes’s assertions, the ALJ did consider his

 urinary continence. As the ALJ explained, there were “no significant objective

 medical findings or identification of limitations in the record.” (Doc. 17-2 at 110–11;

 Doc. 17-9 at 4, 15, 25, 33, 42, 48, 52.) Mr. Estes was provided and wears adult

 undergarments for the impairment. (Doc. 17-11 at 173.) Moreover, although

 performed after the date last insured, a May 20, 2019 cystoscopy was normal, and

 Mr. Estes had not seen a urologist, and, even more, declined a referral to a urologist

 and medication to treat the impairment.6 (Doc. 17-2 at 111; Doc. 17-10 at 55; Doc.

 17-16 at 98.)

       In summary, the record was sufficient to allow the ALJ to make an informed

 decision and contained substantial evidence to support the decision not to include

 Mr. Estes’s continence in the RFC and hypotheticals.7 Accordingly, the Court




       6  At the time of the hearing before the ALJ, Mr. Estes had not undergone a
 cystoscopy, and he testified that he had a forthcoming appointment with a urologist.
 (Doc. 17-3 at 129–30.)
        7 Mr. Estes’s reliance on Powell v. Astrue, 250 F. App’x 960 (11th Cir. 2007),

 is unavailing. (Doc. 31 at 9.) There, the ALJ improperly rejected the claimant’s
 “nuanced account of the limitations” caused by her persistent bowel incontinence.
 Powell, 250 F. App’x at 964. Further, the claimant had “presented at least two
 doctors’ reports associating her incontinence with the severe physical impairments
 the ALJ found her to have.” Id. In contrast, the ALJ here did not discredit Mr.
 Estes’s account of his impairments. Rather, his account—and the medical evidence
 of record—did not indicate any functional limitations caused by his incontinence.


                                           10
Case 2:20-cv-00225-JLB-NPM Document 33 Filed 09/01/21 Page 11 of 11 PageID 2114




 cannot conclude that the ALJ failed to apply the correct law or that her finding was

 not based on substantial evidence. The second objection is therefore also overruled.

                                    CONCLUSION
       After an independent review of the record, including a de novo review of the

 portions of the Magistrate Judge’s Report and Recommendation specifically objected

 to and the conclusions of law, it is ORDERED:


       1.     Mr. Estes’s objections to the Magistrate Judge’s Report and

              Recommendation (Doc. 31) are OVERRULLED.

       2.     The Report and Recommendation (Doc. 29) is ADOPTED and made

              part of this Order.

       3.     The decision of the Commissioner denying disability insurance benefits

              is AFFIRMED.

       4.     The Clerk is DIRECTED to terminate any pending deadlines and

              motions and close the file.

       ORDERED in Fort Myers, Florida, on September 1, 2021.




                                            11
